Name: 91/635/EEC: Commission Decision of 29 November 1991 amending Decision 90/505/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in Canada (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  wood industry;  agricultural policy
 Date Published: 1991-12-12

 Avis juridique important|31991D063591/635/EEC: Commission Decision of 29 November 1991 amending Decision 90/505/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in Canada (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) Official Journal L 341 , 12/12/1991 P. 0032 - 0033COMMISSION DECISION of 29 November 1991 amending Decision 90/505/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in Canada (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) (91/635/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Commission Directive 91/27/EEC (2), and in particular Article 14 (3), second and third indents, thereof, Having regard to the requests made by Belgium, the Federal Republic of Germany, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom, Whereas under the provisions of Directive 77/93/EEC, because of the risk of introducing harmful organisms, wood of Coniferae which meets the descriptions in CN code ex 4407 10, originating in Canada, China, Japan, Korea and the USA may not be introduced into the Community, unless it is properly kiln-dried and identified as such; Whereas, however, Article 14 (3), second indent, of Directive 77/93/EEC permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas, moreover, Article 14 (3), third indent, of the abovementioned Directive permits derogations from the rule requiring a phytosanitary certificate, if equivalent safeguards are given and provided that it is established that there is no risk of spreading harmful organisms; Whereas by Decision 90/505/EEC (3), the Commission authorized such derogations under technical conditions in respect of sawn wood of conifers originating in Canada; based on the use of a 'Certificate of Debarking and Grub Hole Control'; Whereas that Decision stipulated that the authorization shall expire on 31 December 1991; Whereas taking into account the duration of shipments from Canada to the Community, it appears that it is not possible that all consignments for which a 'Certificate of Debarking and Grub Hole Control' has been issued before 1 January 1992, can reach the ports of unloading in the Community before 31 December 1991; Whereas the circumstances justifying the authorization shall obtain; Whereas the application of the authorization should therefore be specified to take into account the aforementioned duration of shipments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 90/505/EEC is hereby replaced by the following: 'Article 3 The authorization granted in Article 1 shall expire on 31 December 1991. It shall apply to consignments for which the "Certificate of Debarking and Grub Hole Control" has been issued before 1 January 1992, and imported into the Community on 29 February 1992 at the latest. It shall be revoked earlier if it is established that the conditions laid down in Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with.' Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Portugal and the United Kingdom. Done at Brussels, 29 November 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) OJ No L 282, 13. 10. 1990, p. 63.